STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 31, 2016
               Plaintiff-Appellee,

v                                                                    No. 311625
                                                                     Wayne Circuit Court
JUSTLY ERNEST JOHNSON,                                               LC No. 99-005393-01-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                    No. 317915
                                                                     Wayne Circuit Court
KENDRICK SCOTT,                                                      LC No. 99-005393-FC

               Defendant-Appellant.


Before: SERVITTO, P.J., and SAAD and O’BRIEN, JJ.

Servitto, J. (concurring).

        I agree with the results reached by the majority on all issues. I write separately because
with respect to the newly discovered evidence, I would have found that two, rather than one, of
the factors relied upon by the trial court in finding Carmous Skinner, Jr.’s testimony not credible
was clearly erroneous.

        A trial court may evaluate the credibility of a witness in deciding a motion for a new trial.
See, e.g., People v Cress, 468 Mich. 678, 692; 664 NW2d 174 (2003). As correctly noted by the
majority, the trial court relied in large part on four factors to find that Skinner was not credible:
(1) Skinner was eight years old at the time of the murder and his memory 16 or so years later
could not be certain; (2) it would be difficult, at best, for Skinner to see someone outside of the
car at night when his view from his position in the passenger seat of the vehicle was at least
partially blocked by his mother and the car door, and the only illumination was from the
vehicle’s interior dome light; (3) Skinner had been convicted for perjury; and (4) Skinner would
have likely been asleep at the time of the murder. The majority found (and the prosecution

                                                -1-
conceded) that the trial court’s reliance on factor (4) was clearly erroneous because it is
speculative and unsupported by the record. I agree with this finding, as well as the majority’s
findings with respect to factors (1) and (2). However, factor (3), that Skinner had been convicted
of perjury, bears very little weight on the issue of whether he was credible in the very specific
circumstances for which his testimony in this case would be offered.

        It is beyond argument that evidence that a witness has been convicted of a crime which
contains an element of dishonesty or false statement may generally be used to attack that
witness’s credibility. People v Allen, 429 Mich. 558, 571; 420 NW2d 499, 506 (1988)(“[C]rimes
having an element of dishonesty or false statement are directly probative of a witness'
truthfulness . . . .”); MRE 609. Clearly, perjury is a crime containing an element of dishonesty.
People v Allen, 429 Mich. 553, 593–594 n. 15, 420 NW2d 499 (1988). However, this case
involves the murder of Skinner’s mother. While Skinner’s prior perjury conviction establishes
that he violated his oath to tell the truth in court on a prior occasion (purportedly to help his best
friend), there is no apparent motivation for Skinner to lie to help persons convicted of killing his
mother. Given that Skinner’s testimony would be presented to assist in proving defendants
innocent of killing his mother, I would find that his prior perjury conviction does provide support
for finding Skinner not credible as a witness for purposes of determining whether defendants are
entitled to a new trial on the basis of newly discovered evidence. Nevertheless, because I agree
with the majority that the other two factors relied upon by the trial court to find that Skinner was
not credible support its ruling, I am not left with a definite and firm conviction that the trial
court’s ultimate finding was erroneous.



                                                              /s/ Deborah A. Servitto




                                                 -2-